In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: July 21, 2017

* * * * * * * * * * * * * *                *       UNPUBLISHED
ERIC G. WINSTON,                           *
                                           *       No. 16-1359V
               Petitioner,                 *
                                           *
v.                                         *       Chief Special Master Dorsey
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *       Decision based on Stipulation;
                                           *       Influenza (“flu”) vaccine;
               Respondent.                 *       Parsonage-Turner Syndrome (“PTS”).
                                           *
* * * * * * * * * * * * * * *
Jason L. Solotaroff, Giskan Solotaroff & Anderson, LLP, New York, NY, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, D.C., for respondent.

                                            DECISION1

        On October 18, 2016, Eric G. Winston (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program2 alleging that he suffered Parsonage-Turner Syndrome
(“PTS”) as the result of a trivalent influenza vaccination administered on October 16, 2013.
Petition at Preamble.

       On July 20, 2017, the parties filed a stipulation in which they stated that a decision should
be entered awarding compensation. Stipulation at ¶7. Respondent denies that the influenza
vaccination caused petitioner’s PTS, any other injury, or his current disabilities. Stipulation at
¶6.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

      A lump sum of $112,316.00 in the form of a check payable to petitioner, Mr. Eric G.
Winston.

       This amount represents compensation for all damages that would be available under 42
U.S.C. §300aa-15(a). Stipulation at ¶8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     /s/ Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Chief Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 1 of 6
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 2 of 6
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 3 of 6
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 4 of 6
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 5 of 6
Case 1:16-vv-01359-UNJ Document 15 Filed 07/20/17 Page 6 of 6